           Case 2:17-cv-01019-RFB-VCF Document 78 Filed 06/15/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov

7    Attorneys for Defendants
     Timothy Filson and Lorrie E. Stewart
8

9                         UNITED STATES DISTRICT COURT

10                                 DISTRICT OF NEVADA

11   ALBERT BLANKENSHIP,                              Case No. 2:17-cv-01019-RFB-VCF

12          Plaintiff,
                                                          STIPULATION AND ORDER
13   vs.                                                       OF DISMISSAL
14   LORRIE E. STEWART, et al.,

15          Defendants.

16

17         It is hereby stipulated and agreed by and between Plaintiff, ALBERT

18   BLANKENSHIP, and Defendants, TIMOTHY FILSON AND LORRIE E. STEWART, by

19   and through counsel, Aaron D. Ford, Attorney General for the State of Nevada, and

20   Henry H. Kim, Deputy Attorney General, that the Second Amended Civil Rights

21   Complaint in the above captioned matter be dismissed in its entirety with prejudice,

22

23

24

25

26   ...

27   ...

28   ...



                                            Page 1 of 2
           Case 2:17-cv-01019-RFB-VCF Document 78 Filed 06/15/21 Page 2 of 2


1    based upon the settlement agreement negotiated in the related 9th Circuit case. Each
2    party shall bear their own attorney’s fees and costs.
3    DATED this 15th day of June, 2021.             DATED this 15th day of June, 2021.
4    GALLIAN WELKER,                                AARON D. FORD
     & BECKSTROM, LC                                Attorney General
5

6    By: /s/ Travis N. Barrick                      By: /s/ Henry H. Kim_________________
         Travis N. Barrick (Bar No. 9257)               Henry H. Kim (Bar No. 14390)
7        Attorney for Plaintiff                         Deputy Attorney General
         Albert Blankenship                             Attorneys for Defendants
8                                                       Timothy Filson and Lorrie Stewart
9

10

11                                                  IT IS SO ORDERED.
12
13                                                  UNITED STATES DISTRICT JUDGE
14
                                                    Dated: ______ day of _________, 2021.
15
                                                   DATED this 15th day of June, 2021.
16

17

18

19
20

21

22

23

24

25

26

27

28



                                             Page 2 of 2
